ORDER
Pursuant to the provisions of Article V, Section 4 of the South Carolina Constitution,
IT IS ORDERED that a Pilot Program is established for the Electronic Filing (E-Filing) of documents in the Court of Common Pleas beginning December 9, 2015, in Clarendon *558County. In order for the E-Filing System to be implemented uniformly and effectively, all filings in all common pleas cases commenced or pending in Clarendon County after the effective date of the Pilot Program must be E-Filed if the party is represented by an attorney, unless the type of case or the type of filing is excluded from the Pilot Program.
Attorneys should refer to the South Carolina Electronic Filing Policies and Guidelines, which were adopted by the Supreme Court on October 28, 2015, and the training materials available at http://www.sccourts.org/efiling/ to determine whether any specific filings are exempted from the requirement that they be E-Filed.
The Pilot Program will be expanded to other counties pursuant to future Orders of the Court.
s/Jean Hoefer Toal
Jean Hoefer Toal
Chief Justice of South Carolina